[logoa02.jpg]

May 16, 2012


PERSONAL AND CONFIDENTIAL


Mr. Nathan Fong
208 Melbourne Road
Great Neck, New York 11021
nfong2003@yahoo.com
                                                                                                                                                              
Dear Nathan,


We are pleased to extend to you this offer of employment with Motricity, Inc.
(the “Company”), subject to the completion of reference and background check.


This letter explains the details and terms of the employment offer.



Position:
Your position will be Chief Financial Officer, reporting to the Chief Executive
Officer (the “CEO”), with the duties and responsibilities generally associated
with this position. Other reasonable modifications to your responsibilities may
be enacted by the Company.



Effective Start Date:
Your effective date will be June 12, 2012.



Base Salary:
Your semimonthly base salary will be $12,500.00 (calculated to $300,000 per
annum) (“Base Salary”), with payroll generation normally on the 15th and the
last day of each month, and you will receive your first semi-monthly paycheck on
June 29, 2012. Your position is exempt from overtime payment under the Fair
Labor Standards Act.    

    
Bonus:   
You will be eligible to participate in our 2012 Corporate Incentive Plan (the
“Plan”). Under the Plan, your annual target incentive is up to 60% of your
annualized Base Salary, but may be zero if the Company fails to achieve its
targets. Future target incentives will be determined by the Company’s
Compensation Committee (“the Committee”). Any bonus granted will be prorated
based on full-time work during the bonus period. You must be employed on the
date of the bonus payout in order to be eligible for a bonus. Full terms and
conditions are contained in the Plan document.



Stock Options:
You will be eligible for an award of options to purchase shares of the Company’s
common stock stock equal to 1% of the Company’s current issued and outstanding
stock (i.e., 460,000 shares). This option will be granted pursuant to and
subject to the Company’s 2010 Long term Incentive Plan and are subject to final
approval by the Committee. This option will, subject to Committee approval, be
granted on the first business day following the closing of the Company’s rights
offering. The exercise price will be set at the closing price of the Company’s
common stock on the first business day following the closing of the rights
offering and will vest, subject to your continued employment on the applicable
vesting date, as follows:




--------------------------------------------------------------------------------

[logoa02.jpg]

(i) 25% of the shares subject to the option will vest in four equal tranches
(i.e., 6.25%) on each anniversary of your employment date and (ii) and 75% of
the shares subject to the option will vest on the third anniversary of the
vesting commencement date, subject to achievement of the following performance
targets: 33% of 75% of the shares of stock must achieve a target price of $2;
33% of 75% of the shares of stock must achieve a target price of $4; and 33% of
75% of the shares of stock must achieve a target price of $6. The target price
shall be determined based on the average of the closing prices of the common
stock on a nationally recognized securities exchange over a 90 day period and if
not listed, the fair market value as determined by the Company’s Board of
Directors. If the target price is achieved for the requisite period, then the
applicable target price shall be deemed achieved. The terms and conditions of
the option will be governed by a separate agreement and the stock plan. In the
event of a change of control, then a portion of the unvested vested options will
be subject to accelerated vesting in accordance with the terms of the Company’s
Amended and Restated Executive Severance and Change in Control Plan.


Benefits:
As a full-time regular employee, you will be eligible for participation in the
Company’s benefits plans in accordance with the terms of the respective plan.
The cost of participating in the plans (if any) will depend upon the type of
benefit and level of coverage you elect. Information on the current benefit
options will be provided to you under separate cover. The Company reserves the
right to add, change or terminate benefits at any time.



Performance Reviews /
Annual Merit Increases:
The Company will review your performance at least annually. Our performance
period runs from January 1 through December 31. The Company may award
discretionary annual merit increases, based on your performance and other
position factors. Merit increases, if granted, are at the sole discretion of the
Company, and are generally effective on March 1st following the performance
period. They are prorated for your time of employment if you were hired during
the performance period.



Non-Competition:
You shall not, during your employment or during the twelve (12) month period
following the cessation of your employment, either directly or indirectly, as
principal, agent, owner, employee, partner, investor, shareholder (other than
solely as a holder of not more than two percent (2%) of the issued and
outstanding shares of any public corporation), consultant, advisor or otherwise
howsoever own, operate, carry on or engage in the operation of or have any
financial interest in or provide, directly or indirectly, financial assistance
to or lend money to or guarantee the debts or obligations of any person carrying
on or engaged in any business that is then a competitor with the Company’s
Business. The Company’s “Business” shall be deemed to be (i) mobile data
solutions that enable wireless carriers and enterprises to deliver hosted,
managed mobile data service offerings, including services to access the internet
using a mobile device, services to market and distribute a wide range of mobile
content and applications, messaging services and billing support and settlement
services, including, without limitation, services provided by mobile
telecommunication carriers, and (ii) any other services, products or
developments conducted or under development by the Company at the time of the




--------------------------------------------------------------------------------

[logoa02.jpg]

termination of your employment with the Company; (i) and (ii) above as conducted
by the Company or any of its subsidiaries or affiliates, whether with respect to
customers, sources of supply or otherwise.


Non Solicit:
Customers and Suppliers: You shall not, during your employment or during the
twenty-four (24) month period following the cessation of your employment, within
the geographic territory in which you exercised responsibilities immediately
prior to the cessation of your employment, directly or indirectly solicit,
service or accept business from any customer or prospective customer of the
Company known to you during your employment with the Company. Nor shall you,
during the same twenty-four (24) month period, directly or indirectly interfere
with, compromise or adversely affect the relationship between the Company and
any of their suppliers. The terms “customer” or “supplier” shall mean a customer
or supplier doing business with the Company during your employment or a
prospective customer of the Company during your employment.



Employees: You shall not, during your employment or within twenty-four (24)
months following the cessation of your employment, directly or indirectly on
your own behalf or on behalf of any other person hire, retain the a services of
or attempt to solicit or retain the services of any individual who is an
employee of, or service provider to, the Company, or encourage any individual to
leave his or her employment with or cease providing services to the Company.


Severance:
Subject to the terms of the Company’s Amended and Restated Executive Severance
and Change in Control Plan, in the event the Company terminates your employment
without cause (as defined therein) , you shall be entitled to a severance
payment (“Severance Payment”) in an amount equal to (i) the sum of any portion
of your Base Salary earned but not yet paid through the date of termination and
any accrued and unpaid vacation pay, in each case, to the extent earned, but not
yet paid by the Company through the date of termination, (ii) an amount equal to
six twelfths (6/12) of his or your annualized Base Salary, paid ratably over the
6-month period following the termination of your employment in accordance with
the Company’s normal payroll practices, and (iii) any other benefits or
compensation payable under any of the Company’s employee benefit plans in
accordance with the applicable plan’s terms; which payments under clause (ii)
are subject to and conditioned upon your execution and delivery to the Company
of the Release as described below.



Employment at Will:
This letter does not constitute a contract or employment agreement. You
understand that your employment is “at will” and can be terminated, with or
without cause and with or without notice, at any time. Nothing contained in this
letter shall limit or otherwise alter the foregoing. No representations to the
contrary are effective unless in writing and approved by the CEO and the Vice
President of Human Resources. Your employment will be subject to other policies,
terms, and conditions that may be established by the Company from time to time.



Company Policies:
You must comply with all the policies of the Company in effect during your
employment. You must also comply with the terms and conditions of the Company’s
Employee Handbook which will be provided to you when you start.




--------------------------------------------------------------------------------

[logoa02.jpg]







Our offer to you expires on May 23, 2012 and is contingent on:


•
Your signature on the enclosed Nondisclosure and Intellectual Property
Protection Agreement.

•
Satisfactory results of a required employment background check.

•
Proof of your legal right to work in the United States.



Please acknowledge the terms and conditions of this letter by signing where
indicated below and return a signed original to me by either a) emailing a
scanned copy to Rachel.Jacobson@motricity.com or b) by faxing to (425) 957-6227.


We hope that you accept our offer and look forward to the transition into your
new role.


Sincerely,


/s/ Rachel Jacobson


Rachel Jacobson
Vice President of Human Resources






Acknowledged:
/s/ Nathan Fong
Date:
5/21/2012
Name
 
 












